Brown, C. J.
(dissenting.)
The construction given section 8 of the Brooks-Ooleman Act, in my view of the statute taken as a whole, does not express the real intent and purpose of the legislature in its enactment. The construction is perhaps consistent with the technical letter of the section, though that is not conceded, but not in accord with the general purpose of the reservations there expressed. The outstanding purpose of the act was to transfer to the State Railroad and Warehouse Commission the entire control and supervision of the street railway companies affected; thus to bring to an end almost constant and continuous disputes and controversies in respect to street car regulations arising from local conditions in the cities of St. Paul, Minneapolis and Duluth; and to preserve and protect all rights of the public until such time as the new authority, the Railroad and Warehouse Commission, should be called upon to act in matters proper to come before it, particularly the rates of fare to be charged, it was declared by section 8 that rates theretofore authorized under the car company franchises should remain in force until changed or modified by the commission; the manifest purpose being to continue the status quo until the commission should authorize a change. No such upheaval as here disclosed was in contemplation by the legislature at all.
The so-called neutral zone in which a one fare rate from points therein to and from Minneapolis is extended to those taking passage on or leaving cars within the zone was voluntarily established by the defendant many years ago, and has since been maintained without question from any lawful source, it has served a practical public purpose and the right of the company to maintain it received the implied if not the express sanction of the authorities of the city of St. Paul. Originally the zone was limited to Prior avenue, but was later extended to Snelling avenue, and since 1905 has been maintained at that point mainly in the interests of the general public outside *219the zone limits and in response to a demand for equal opportunity of access to the Minnesota Agricultural Fair Grounds, situated in the midway district, from St. Paul and Minneapolis. The creation of the zone with its attendant fare limit, though not expressly authorized by the city of St. Paul rate making authority, was sanctioned and approved by that authority during all the years it has been in force and at no time called in question. It follows from that situation that the fare so fixed and established, and so long maintained for the zone district, was “authorized” within the meaning of the section 8 of the Brooks-Goleman Act, and after the passage thereof unchangeable by the street car company without authority from the commission.
The contention of counsel for the car company that the zone rate is discriminatory, a violation of law, and therefore illegal, in my judgment is clearly without merit. The rate charged within the zone is no more of an objectionable discrimination than we find outside the zone, illustrated by the position of two persons who board a street car at Robert and Seventh streets in St. Paul, the destination of one being 10 blocks away; the destination o'f the other Fort Snelling, 10 miles away, each paying the same fare. That does not constitute discrimination in a legal or objectionable view, though from the standpoint of the service rendered by the car company there is discrimination in fact, and that relatively is the situation presented in the zone territory. St. Paul Assn. of Com. v. Chicago, B. & Q. R. Co. 134 Minn. 217, 158 N. W. 982.
The creation and maintenance of the zone has served a general public purpose, unobjectionable to the law, and the Brooks-Coleman Act construed from a practical view-point, rejecting the technical letter of section 8 (3 Dunnell, Minn. Dig. § 8940), contains no suggestion of a legislative intent to authorize the abolition thereof by the voluntary action of the car company. It should therefore remain in force and effect, as declared by section 8, until the Railroad and Warehouse Commission, in connection with such order in the premises as may be deemed just to the company as well as to¡ the public, shall otherwise direct.
*220“The letter of the law killeth; the spirit keepeth alive.”